Title: Conference with a Committee of the United States Senate, 8 August 1789
From: Washington, George
To: 



[New York] August 8th 1789

Sentiments expressed by the President to the Committee from the Senate appointed to confer with him on the mode of Communication between the President and the Senate respecting Treaties and Nominations.
In all matters respecting Treaties, oral communications seem indispensably necessary—because in these a variety of matters are contained, all of which not only require consideration, but

some of them may undergo much discussion—to do which by written communications would be tedious without being satisfactory.
Oral communications may be proper also for discussing the propriety of sending Representatives to foreign Courts, and ascertaining the Grade or character in which they are to appear and may be so in other cases.
But it may be asked where are these oral communications to be made? If in the Senate Chamber, how are the President and Vice-President to be arranged? The latter by the Constitution being ex-officio President of the Senate.
Would the Vice President be disposed to give up the Chair? if not
Ought the President of the United States to be placed in an aukward situation when there?
These are matters which require previous consideration and adjustment for meetings in the Senate Chamber or elsewhere.
With respect to Nominations
My present Ideas are that as they point to a single object unconnected in its nature with any other object, they had best be made by written messages—In this case the Acts of the President, and the Acts of the Senate will stand upon clear, distinct and responsible ground.
Independent of this consideration, it could be no pleasing thing I concieve for the President on the one hand to be present and hear the propriety of his nominations questioned—nor for the Senate on the other hand to be under the smallest restraint by his presence from the fullest and freest enquiry into the Character of the Person nominated.
The President in a situation like this would be reduced to one of two things; either to be a silent witness of the decision by Ballot, if there are objections to the nomination; or in justification thereof (if he think it right[)] to support it by argument—Neither of which might be agreeable and the latter improper; for as the President has a right to nominate without assigning reasons, so has the Senate a right to dissent without giving theirs.
